 SHEET METAL WORKERS,LOCAL 12Sheet Metal Workers'InternationalAssociation, LocalUnion No. 12, AFL-CIO (RobroyIndustries, Inc.)andMary Sardone. Case 6-CB-2513July 24, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 21, 1973, Administrative Law JudgeThomas S. Wilson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a brief, and the General Counsel filed cross-ex-ceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs Iand has decided to affirm the rulings, findings, andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge,as modifiedbelow,and hereby orders that Respondent Sheet Met-alWorkers'International Association,Local UnionNo. 12, AFL-CIO, Pittsburgh,Pennsylvania,its offi-cers, agents,and representatives,shall take the actionset forth in said recommended Order,as so modified.1.Substitute the words"In any other manner" forthe words"In any like or related manner" in para-graph 1(b) of the recommended Order.2.Substitute the attached notice for that of theAdministrative Law Judge.iRespondent's request for oral argument is hereby denied inasmuch as therecord,exceptions,and briefs adequately set forth the contentions of theparties.2The part of the Decision entitled "The Remedy" is hereby modified toprovide that Respondent Union shall make Mary Sardone whole for any lossof pay or other benefits she may have suffered by reason of the unlawfuldiscrimination against her,by paying to her a sum of money equal to thatwhich she would have earned from the date of her demotion on May 22, 1972,to 5 days after the date Respondent notifies the Company and Mary Sardone,inwriting,that Respondent has no objections to the employment of MarySardone as a P B leader on the first shift and recommends that the Compa-ny reinstate her to her former position as suchUnited AssociationofJourney-men and Apprentices of the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada,Local 633,AFL-CIO (Joseph E Tabor, et al),173 NLRB1333,Warehouse Union Local 860, International Brotherhood of Teamsters,Chauffeurs,Warehousemen& Helpers ofAmerica(Admiral Corporation andTranscontinentalMusic Corporation),195 NLRB 6825Chairman Miller concurs in the result but relies solely on the Administra-tive Law Judge's findings to the effect that Respondent Union caused MarySardone's loss of seniority without having fulfilled its fiduciary duty to in-form her of her obligation to continue to pay dues while on extended sickleave and unable to work, and to notify her of the consequences of suchnonpaymentAssociated Transport, Inc,156 NLRB 335 and 169 NLRB 1143,enfdsub nom N L R B v Local 182, International Brotherhood of Teamsters,401 F 2d 509 (C A 2, 1968), cert denied 394 U S 213,Conduction Corpora-tion,183 NLRB 419 (1970). He would find it unnecessary, therefore, to reachor pass upon the other bases for the Administrative Law Judge's decisionThe Chairman therefore dissociates himself from his colleagues' adoption ofsuch other bases, such as that portion of the Administrative Law Judge'sfindings and rationale relating to other allegedly unlawful aspects of theimplementation of the checkoff and union-security provisions of the agree-ment between the partiesAPPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT cause or attempt to cause RobroyIndustries, Inc., to discriminate againstMarySardone or any other employee in violation ofSection 8(a)(3) of the Act, as amended.WE WILL NOT in any other manner restrain orcoerce employees of Robroy Industries, Inc., inthe exercise of the rights guaranteed to all em-ployees in Section 7 of the Act, except to theextent such rights may be affected by the provisoof Section 8(a)(3) of the Act.WE WILL notify Robroy Industries, Inc., inwriting, that we have no objection to the employ-ment by Robroy of Mary Sardone as a P.B. lead-er on the first shift and will recommend that shebe reinstated to that job without loss of benefitsor seniority.WE WILL make whole Mary Sardone for anyloss of pay or other wages and benefits sufferedas a result of the discrimination against her.WE WILL reimburse Mary Sardone for any rein-statement or reinitiation fee she may have paidby reason of our discrimination against her.SHEETMETALWORKERS'INTERNATIONALASSOCIA-TION, LOCAL UNION No 12,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)205 NLRB No. 7 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge: Upon acharge duly filed on October 20, 1972, by Mary Sardone, anindividual, hereinafter referred to as the Charging Party, theGeneral Counsel of the National Labor Relations Board,referred to herein as the General Counsel,I and the Boardrespectively, by the Regional Director for Region 6 (Pitts-burgh, Pennsylvania), issued its complaint dated December29, 1972, against Sheet Metal Workers' International Asso-ciation, Local Union No. 12, AFL-CIO, herein referred toas the Union or Respondent.The complaint alleges that Respondent had engaged inand is engaging in unfair labor practices affecting com-merce within the meaning of Section 8(b)(1)(A) and (2) andSection 2(6) and (7) of the Labor Management RelationsAct, 1947, as amended, herein referred to as the Act.Respondent duly filed its answer admitting certain allega-tions of the complaint but denying the commission of anyunfair labor practices.Pursuant to notice, a hearing thereon was held before mein Pittsburgh, Pennsylvania, on January 31, 1973. All partiesappeared at the hearing, were represented by counsel, andwere afforded full opportunity to be heard, to produce andcross-examine witnesses, and to introduce evidence materialand pertinent to the issues. At the conclusion of the hearingoral argument was waived. Briefs have been received fromGeneral Counsel and Respondent on March 5, 1973.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTIBUSINESSOF THE EMPLOYERThe complaint alleged, the answer admitted, and I findthat:Robroy Industries, Inc., herein called the Company orRobroy, a Pennsylvania corporation with its principal officelocated in Verona, Pennsylvania, is engaged in the manu-facture and nonretail sale of electrical conduit and fittings,molded plastic products, and plastic coatings. During the12-month period immediately preceding the issuance of thecomplaint, the Company received goods valued in excess ofIThis term specifically includes the attorney appearing for the GeneralCounsel at the hearing$50,000 directly from points outside the Commonwealth ofPennsylvania for use in its Verona plant.Accordingly, I find that the Company is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.IITHERESPONDENTSheetMetal Workers'International Association, LocalUnion No. 12, AFL-CIO, is a labor organization admittingto membership employeesof the Company.IIITHE UNFAIR LABOR PRACTICESA. The FactsMary Sardone began her employment with the Companyin 1965. Under the terms of the collective-bargaining agree-ment existing at that time between Respondent and Robroy,Sardone was under obligation to become a member of Re-spondent. At the time of her hire Sardone signed a Respon-dent authorization card and an authorization for theCompany to check off her initiation fees and dues to Re-spondent. She has never since revoked this checkoff author-ization.At all material times through the month ofFebruary, 1971, Sardone's dues have been deducted fromher paycheck by the Company.She commenced her employment as a plasti-bond opera-tor (P.B. operator) but prior to 1971 had become a P.B.leader, a position paying 20 cents per hour more than thatof an operator.On February 18, 1971, while on her way to work, Sardonewas involved in an automobile accident in which she sus-tained serious injuries preventing her return to work untilMay 22, 1972.Under the checkoff procedure, Sardone's dues to Re-spondent were paid through the month of March 1971. Shepaid no dues to Respondent from that date to and includingher return to work on May 22, 1972.Although Sardone had been initiated into the Union in1965, she was reinstated into the Union on October 25,1967, by RespondentBusinessManager Robert G. Ferlaafter his election to that office in which he unseated the thenincompetent business manager. At that reinitiationceremo-ny, as at thetimeof her original initiation, Sardone signedpapers acknowledging the receipt of a copy of Respondent'sconstitution and ritual which, in the small print, acknowl-edged that "I have read the same (referring to the constitu-tion and ritual) and am familiar with and am willing tosubscribe to all of the provisions and requirements there-of." 2On April 8, 1971, the Company and Respondent signeda collective-bargaining agreement containing the followingunion-security clause:ARTICLE II2 Sardone denied havingreceived the copy ofsaid constitution or of thecollective-bargaining agreement at that or any subsequent time until thesame were mailed to her in June1972 fromthe union officeRespondent's testimonywas only to the effect thatconstitution and ritualwere"available" at each initiationceremony. SHEET METAL WORKERS,LOCAL 12SCC. 1. As a condition of employment all new employ-ees hired for jobs covered in this agreement shall be-come and remain members of the Union on the 61stday following the date of employment.SCC. 2. New employees shall be considered on proba-tion for a period of sixty (60) days after date of hiring.From the date of her accident to the date of her returnto work Sardone received no communication, oral or writ-ten, from the Union.In July 1971, Sardone telephoned the union office on twooccasions asking to speak to Ferla. On each occasion Ferlawas unavailable. The secretary took Sardone's name andpromised that Ferla would return her call. Ferla never re-turned the calls.With her doctor's permission Sardone returned to workon May 22, 1972. The Company returned her to her oldposition as P.B. leader. Employee Dorothy Ostanoski, whohad been "acting" P.B. leader during Sardone's absence,was returned to her former position as a P.B. operator.Ferla received information about 10:30 a.m. on May 22from his shop steward that Sardone had returned to work.Early that afternoon Ferla arrived at the company plantdemanding an audience with Sardone. Then in the presenceof Company Vice President James Young, Plant ManagerRichard Ruszkiewicz and Shop Steward Robert Alston,Ferla told Sardone that she had lost her union membershipbecause she did not pay her dues during her illness and,therefore, would have to become a new employee. Sardoneinquired whether Respondent should not have notified herof her dues deliquency and whether there was anything shecould do. Ferla answered that due to the length of herillness, not even a withdrawal card from Respondent wouldhave enabled her to maintain her membership and that shehad lost her seniority for job bidding and layoff purposesbut would retain that seniority for vacation purposes as wasdone in the case of some 11 other employees who had re-cently been suspended from membership.Promptly thereafter Dorothy Ostanoski was made theP.B. leader in lieu of Sardone without going through the jobbidding required under the April 8 collective-bargainingagreement.However Sardone was employed by the Company as anew employee as a P.B. operator on the second shift, i.e., 3p.m. to I1 p.m. whereas, as the P.B. leader, she had workedon the first or daytime shift. In addition to the change ofshifts Sardone's wage rate was reduced by 20 cents per hour.B.ConclusionsWith a couple of omissions the opening paragraph ofRespondent's brief puts the instant case about as succinctlyas is possible when it states:The instant case involves the loss of seniority for jobbidding and layoff and rehire purposes of the com-plainant,Mary Sardone. This loss of seniority was oc-casioned by Mrs. Sardone's failure to pay her uniondues to Sheet Metal Workers' International Associa-tion, Local Union No. 12 while recovering from inju-ries sustained in an automobile accident.The omissions noted above consist of the fact that it was27the Union which caused Sardone's loss of seniority plus thefact that Sardone, in addition, lost 20 cents per hour due toher demotion to P.B. operator from her former position ofP.B. leader as well as the fact that she was forced, as a newemployee, to work the second shift instead of the first shiftas she had done prior to her accident.On May 22, upon discovery that Mary Sardone had re-turned to work as the P.B. leader, Ferla demanded thatRobroy take action against Sardone because article II, sec-tion 1 of the collective-bargaining agreement required, as acondition of employment, that all new employees must "be-come and remain members of the Union on the 61st dayfollowing the date of employment" coupled with the factthat from the date of her accident on February 18, 1971, tothe date of her return to employment on May 22, 1972,Sardone had failed to pay her monthly dues to Respondentand hence, according to Ferla and the phraseology ofRespondent's consitution and ritual, had lost her "goodstanding" as a union member and thus, in treating ev-erybody alike, Sardone had lost all her rights as a unionmember which included her right to her job.'During his appearance on the stand, Ferla bragged aboutthe fact that he went strictly by "the book" but treated allthe employees alike. The only trouble with that in the in-stant case is that here Ferla went by the wrong books, to wit,the collective-bargaining agreement and the Union's consti-tution and ritual, whereas he should have gone by the Act.When Sardone was originally hired in 1965, she signed asa part of the employment ritual a document handed her byRobroy personnel department which stated in pertinentpart as follows:I,hereby apply for membership with the above-named Local 12, affiliated with the AFL-CIO, anddesignate the aforesaid union as the sole and exclusivecollective bargaining agent pertaining to negotiationsof wages, hours, all working conditions, grievances,disputes and all issues relating to my status as an em-ployee and member of the Union.I hereby authorize and direct my employer to checkoff from my wages, all dues, and initiation fees payableto the above-named Local Union, and to remit the saidmonies to the aforesaid Local Union.This documents was provided to Robroy by RespondentUnion for the purpose of distribution to new hires.Board law presently requires that the two above referredto matters to be handled as completely unrelated items andin separate documents.This document has never since been revoked by Sardone.Under it her dues were checked off and remitted to Respon-dent from the date of her hire to the date of her accident.The evidence in the instant hearing proves that this same3However, in his stated efforts to treat Sardone the same as all otheremployees, Ferla permitted Sardone to retain her seniority for vacation pur-poses because, "due to his efforts," Ferla had gained such a concession fromRobroy for 11 other employees who had violated the collective-bargainingagreement by not keeping Robroy informed as required thereby asto theirreturn to work. Sardone had not been guilty of any such contractual viola-lions-only her failure to pay the monthly dues° As Sardone executed the above agreement more than 6 months prior tothe filingof her charge in the instant matter, no unfair labor practice can bebased upon this document See Section 10(b) of the Act. 28DECISIONSOF NATIONAL LABOR RELATIONS BOARDpractice and procedure is still in use at Robroy in the hiringof new employees.As each new employee is going throughthe hiring process, the Company's personnel office providesthat individual with an application for union membershipand a checkoff statement authorizing the Company to checkoff and remit to Respondent that employee's initiation feesand monthly dues.Article II, section 3 of the collective-bargaining agree-ment signed between Respondent and Robroy on April 8,1971, provides:Sec. 3 Checkoff.When Robroy Industries receives check off authori-zation for new members,on the firstday ofhirethey willbegin deducting the initiation fee spread out over thenext three pay periods.In the event the third pay is the last pay in thatparticular month, an additional months dues will bededucted so that the new member will be current andhis dues paid in advance for the following month. Inthe event the third deduction occurs during the firstpay of a month,only one half will be deducted and themonths dues will be deducted from the last pay of thatmonth.No money for individuals will be submitted until thededuction for initiation fee and first month dues com-plete.Union dues deduction and check mailing schedulingwill be established for the ensuing year and mailed tothe Local Union office on the last calendar month ofthe year. (underscoring added.)Despite the inartistically placed comma in the first para-graph of said quote,this section obviously provides that thecheckoff becomes applicable from the very first day of hire.However, the Act provides that only "on or after the 30thday following the beginning of such employment"is a newemployee required to become a union member.Also theBoard has held that it is the employee's choice as to how hewants to pay his initiation fee and dues,5 whether by check-off or by cash payment.Obviously article II, section 3 does not comply with thoserequirements. Nor does the practice of the parties in theiremployment routine under article II, section 1 of the collec-tive-bargaining agreement in forcing new hires to executeunion application and checkoff authorizations comply withthe Act.Congress outlawed the closed shop many years ago. Thedifference between the outlawed closed shop and the em-ployment practices noted above under the instant collec-tive-bargaining agreement is to all intent and purposesnegligible.The aforementioned clauses of the collective-bargaining agreement together with the practices thereun-der are thus illegal under the Act Hence Ferla was goingby the wrong book.However Ferla testified that the onlyway a new employee was permitted to pay his initiation feeand dues was by the checkoff.The fact that the employee would get the checked-off5 InternationalUnion of Electrical, Radio and Machine Workers Local 601,AFL-CIO (WestinghouseElectirc Corporation),180 NLRB 1062 (1970),N LR B v Campbell Soup Co,378 F 2d 259 (C A 9, 1967), cert denied 289 U S900 (1967)monies already withheld from his paycheck in the event hedid not successfully complete his probationary period is ofno consequence here for the reason that under this contrac-tual arrangement he was not accorded the 30 days "freeride" required in the proviso of Section 8(a)(3) of the Act.So, even assumingarguendothat it was incumbent uponSardone to have paid her dues in cash during the period shewas incapacitated, the Union here cannot rely upon its so-called union-security clause which, although legal on itsface, was in fact illegal in practice, to justify the discrimina-tion it caused Robroy to practice upon Sardone on May 22,1972General Counsel maintained that Respondent failed in itsfidiciary duty to Sardone in not having informed her of herobligation to pay her dues before causing her loss of seniori-ty.Respondent adduced a great deal of testimony indicat-ing that Sardone had signed statements to the effect that shehad read through Respondent's constitution and ritual andsubscribed thereto, that copies of said constitution and ritu-al were "available" to Sardone for her inspection, and that,at least according to Ferla, a good portion of practicallyevery union meeting was taken up with Ferla's numerousreminders to all present that said constitution and ritualrequired members to pay their dues whether by checkoffwhen working or by cash when incapacitated .6 The fact isthat admittedly Respondent failed to communicate withSardone at any time after her accident until the afternoonof May 22. Hence Respondent failed to notify Sardone ofthe imminence of her becoming suspended or of losing herunion membership. In fact Ferla in May 1972, either justbefore or dust after her suspension from membership, if infact she was actually suspended by Respondent, failed toreturn two telephone calls from Sardone which his officehad promised that Ferla would do. Good business practices,ifnot the book, would require that such promises be kept.If kept, such returned calls might well have prevented thepresent situation.By the book Sardone became a suspended member onMay 1, 1971. Neither Sardone nor Robroy were so notified.The suspension, if any, remained a secret to all concerneduntil the afternoon of May 22, 1972. In this connection itis interesting to note that so far as Robroy was concerned,Sardone remained an employee at the time of her return towork on May 22 because it immediately returned her to herold position as P.B. leader which she held at the time of heraccident.Furthermore Sardone's dues have been checked off eachmonth since her employment began in 1965. In her physicalcondition after her accident Sardone could well have failedto recall, even if interested in that matter under the thenexisting conditions, the necessity, if such existed, of payingher dues in cash in lieu of the checkoff while she was notworking. The evidence here showed that the steward wouldon occasion call an employee's attention to any existingdeficiencies in his dues payments if and when the stewardmight see that delinquent employee in the plant. Howeverthe Union provided no such service for an injured employeewho was unable to appear at the plant. Of course Ferla's6 The trouble with this last was that Steward Alston couldnot recall ifSardone had attended any union meeting since 1969 SHEET METAL WORKERS,LOCAL 1229book provided for no such service so the incapacitated em-ployee received none.Finally Ferla's decision that Sardone had lost herseniori-ty rights due to the nonpayment of her dues is in directcontravention of article XIII, "Security," of the collective-bargaining agreement which fails to provide for any suchloss of seniority under the conditions of Sardone's case. Infact, so far as Robroy was concerned, Sardone wasstill anemployee and a P.B. leader on the morning of May 22, 1972.Hence it is apparent that Respondent caused Robroy todiscriminate against Sardone by removing her senioritybased upon a union-security clause fair on its face but illegalin practice and upon a checkoff clause which was illegal onits face.This last is so even if we assume that Sardone was in facthired as a new employee at the Union's request on May 22.Under the checkoff provision of the contract she still losther statutory 30 days "free ride."Last but not least it is interesting to note that Ferla'salleged strict adherence to the book was such that he hadno objections to Sardone's lost P.B. leader's position beingfilled by another without the bidding for that position re-quired by article XIII, section 3 of the collective-bargainingagreement.So it is that none of the books Ferla purported to go byprovided Respondent with any defense to the discrimina-tion which Respondent caused Robroy to inflict upon MarySardone on May 22, 1972. By causing such discriminationagainst Mary Sardone Respondent thereby violated Section8(b)(1)(A) and (2) of the Act.IVTHE EFFECT OF THE UNFAIRLABORPRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III,above, occurring in connection with the operations of Rob-roy described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that Respondent Union has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.Having found that Respondent Union caused the Com-pany to discriminate in regard to hire andtenureof employ-mentofMary Sardone on May 22, 1972, in violation ofSection 8(a)(3) of the Act, I will recommend that Respon-dent Union notify the Company in writing with a copy toSardone that it has no objections to the employment ofMary Sardone in her former position of P.B. leader andrecommend that she be reinstated to that position withoutloss of seniority or to some such substantial equivalent posi-tion as she might be entitled to with her seniority and thatMary Sardone be employed in such position on the firstshift if she so desires. I will also recommend that Respon-dent Union make Mary Sardone whole for any loss of payor other benefits she may have suffered by reason of theunlawful discrimination against her by paying to her a sumof money equal to that which she would have earned to thedate of her reinstatement as a P.B. leader less her interimearnings and in a manner consistent with Board policy asset forth inF.W. Woolworth Company,90 NLRB 289, withinterest thereon at 6 percent per annum.Because of the type of unfair labor practices engaged inby Respondent Union, I sense an opposition by Respon-dent to the policies of the Act in general and I deem itnecessary to order Respondent to cease and desist from inany manner interfering with the rights guaranteed to em-ployees in Section 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record herein I make the following:CONCLUSIONS OF LAW1.Robroy Industries, Inc., is engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act.2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act and Robert G. Ferla isan agent of Respondent Union within the meaning of Sec-tion 2(13) of the Act.3.By causing Robroy Industries, Inc., to discriminateagainstMary Sardone in regard to the hire and tenure ofemployment in violation of Section 8(a)(3) of the Act, there-by unlawfully encouraging membership in RespondentUnion, Respondent Union has engaged in, and isengagingin,unfair labor practices within the meaning of Section8(b)(2) and (1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER'Upon the basis of the above findings of fact and conclu-sions of law, and upon the entire record in the case, it isrecommended that Respondent Union, its officers, agents,and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause Robroy Industries,Inc., to discriminate against employees except to the extentpermitted by the proviso to Section 8(a)(3) of the Act, asamended.(b) In any like or related manner restraining or coercingemployees of the Company in the exercise of their rightsguaranteed by Section 7 of the Act, except to the extentlegally permitted by the proviso to Section 8(a)(3) of theAct, as amended.2.Take the following affirmative action which I find will7 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National Labor RelationsBoard, the findings,conclusions,and recommended Order herein shall, as providedin Sec 102 48of theRules andRegulations, be adopted by theBoard and become itsfindings,conclusions, and Order, and all objections thereto shallbe deemedwaived for all purposes 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffectuate the policies of the Act:(a)Notify the Company that Respondent has no objec-tions to the employment of Mary Sardone as a P.B. leaderon the first shift and recommends that the Company rein-state her to her former position as such and furnish MarySardone a copy of such notification to the Company.(b)Make Mary Sardone whole in the manner set forth inthe section entitled "The Remedy" above.(c) In the event that Respondent Union has required areinstatement or reinitiation fee from Mary Sardone in or-der to reestablish her goodstanding in the Union, returnsuch payments to Sardone with interest at 6 percent perannum.(d) Post at its office and place of business copies of theattached notice marked "Appendix." 8 Copies of said no-tice, to be furnished by the Regional Director for Region 6,8 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "shall, after being signed by a representative of RespondentUnion, be posted immediately upon receipt thereof and bemaintained by it for a period of 60 consecutive days thereaf-ter in conspicuous places, including all places where noticestomembers are customarily displayed. Reasonable stepsshall be taken by Respondent Union to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Additional copies of said appendix shall be signed bya representative of Respondent Union and forthwith re-turned to the Regional Director for Region 6. These noticesshall be posted, Robroy Industries, Inc., willing, at placeswhere notices to Robroy employees are customarily posted.(f)Notify the Regional Director for Region 6, in writing,within 20 days from the date of the receipt of this Decisionwhat steps Respondent Union has taken to comply here-with.IT IS FURTHER RECOMMENDED that, unless RespondentUnion notifies said Regional Director within 20 days fromthe date of receipt of this Decision, in writing, that it willcomply with the foregoing Decision, the National LaborRelationsBoard issue an order requiring RespondentUnion to take the action aforesaid.